UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-26483 Diadexus, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3236309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 349 Oyster Point Boulevard South San Francisco, California (Address of principal executive offices) (Zip Code) (650) 246-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct).Yes¨Nox The number of shares outstanding of the registrant’s common stock, $0.01 par value per share, was 4,100,060 as of April 28, 2016. DIADEXUS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2016 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Balance Sheets 3 Condensed Statements of Comprehensive Loss 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 20 Item4 Controls and Procedures 21 PART II – OTHER INFORMATION Item1. Legal Proceedings 22 Item1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item3. Defaults Upon Senior Securities 31 Item4. Mine Safety Disclosures 31 Item5. Other Information 31 Item6. Exhibits 32 Signatures 33 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements DIADEXUS, INC. CONDENSED BALANCE SHEETS (Unaudited) March31, December31, (In thousands, except share data) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserve of $997 and $910 at March 31, 2016 and December 31, 2015, respectively Inventory, net Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net Other long-term assets 74 — Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ $ Notes payable, current portion Less: unamortized debt costs ) ) Notes payable, current portion, net Deferred revenues, current portion 21 21 Deferred rent, current portion Unfavorable lease obligations Accrued and other current liabilities Total current liabilities Non-current portion of deferred revenue Other long-term liabilities Total liabilities $ $ Commitments and contingencies (Note 13) Stockholders' deficit: Preferred Stock, $0.01 par value, 20,000,000 shares authorized; none issued and outstanding — — Common stock, $0.01 par value; 50,000,000 shares authorized; 4,100,060 and 4,100,060 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively 41 41 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed financial statements. 3 DIADEXUS, INC. CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March31, (In thousands, except share and per share data) Revenues: Product sales $ $ License revenue 5 — Total revenues Operating costs and expenses: Product costs of revenue Sales and marketing Research and development General and administrative Total operating costs and expenses Loss from operations ) ) Interest income, interest expense and other income (expense), net: Interest income 1 1 Interest expense ) ) Other income (expense), net (4 ) 16 Loss before income tax ) ) Income tax provision (6 ) ) Net loss $ ) $ ) Net loss and comprehensive loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares used in computing basic and diluted net loss per share See accompanying notes to condensed financial statements. 4 DIADEXUS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) March31, (In thousands) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on disposal of property and equipment and assets held for sale 2 — Depreciation and amortization 60 82 Stock-based compensation Provision for doubtful accounts 87 (1 ) Noncash other (income) expense 10 9 Noncash interest associated with notes payable Unfavorable lease obligation ) ) Inventory write off and obsolescence reserve 26 Changes in operating assets and liabilities: Accounts receivable ) Inventory 43 84 Prepaid expenses, other current assets and other long-term assets ) — Accounts payable ) ) Accrued liabilities and other long term liabilities ) Deferred rent ) ) Deferred revenue (5 ) — Net cash used in operating activities ) ) Investing activities: Purchases of property and equipment (3 ) — Net cash used in investing activities (3 ) — Financing activities: Principal repayment of notes payable ) — Proceeds from issuance of common stock — 56 Net cash provided by (used in) financing activities ) 56 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed financial statements. 5 Diadexus, Inc. Notes to Condensed Financial Statements 1. Business Overview Formation of the Company Diadexus is a diagnostics company developing and commercializing products that deliver healthcare providers with relevant information to assist in the management of their patients throughout the course of cardiac disease.The Company’s capabilities include proprietary manufacturing, assay development, FDA regulatory clearances, and marketing and selling products.Diadexus has evolved from a company that served a concentrated group of customers to one that is building a broad, diversified base of new laboratory customers through the launch of the PLAC® Test for Lp-PLA2 Activity (the “PLAC Activity Test”). Since its inception, the Company has incurred losses, and it has relied primarily on private placements of preferred stock and debt financing, as well as on revenue generated from the sale of products, to fund its operations. As of March31, 2016, the Company had an accumulated deficit of $217.2 million, a working capital deficit of $7.4 million and stockholders’ deficit of $6.3 million.
